Citation Nr: 0708995	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for metatarsalgia of 
the right foot.

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to an initial compensable rating for right 
foot avulsion fracture, dorsal, first proximal 
interphalangeal (PIP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant's claim for service connection for 
metatarsalgia of the right foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction (AOJ).  VA will notify the appellant 
if further action is required on her part.


FINDINGS OF FACT

1.  There is no competent medical evidence of residuals of a 
right ankle sprain.

2.  There is no competent medical evidence of a left foot 
disorder.

3.  The veteran's right foot avulsion fracture, dorsal, first 
PIP, has healed with no residuals and does not approximate a 
moderate foot injury.


CONCLUSIONS OF LAW

1.  Claimed residuals of a right ankle sprain were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Claimed left foot disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  The criteria for an initial compensable rating for right 
foot avulsion fracture, dorsal, first PIP, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.71(a), Diagnostic 
Code 5299-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in February and 
July 2003 and February 2005, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish her service connection and increased rating claims, 
of what VA would do or had done, what evidence she should 
provide, informed the appellant that it was her 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support her claims, and 
asked her to provide any information in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection or increased 
rating was granted on appeal.  Since service connection for 
residuals of a right ankle sprain and left foot disorder and 
increased rating claim for right foot avulsion fracture are 
being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and her representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, and 
lay statements -- is adequate for determining whether the 
criteria for service connection and increased rating have 
been met regarding the claims addressed in this decision.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issues on appeal and that VA has satisfied, to the extent 
possible, the duty to assist.  In addition, the veteran 
underwent a VA bones examination to determine the severity of 
her service-connected disability.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
this claim and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Analysis

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

The veteran has advanced contentions to the effect that her 
claimed residuals of  right ankle sprain and left foot 
disorder are due to heavy marching and climbing during her 
active service.  In statements submitted by the veteran, she 
indicates that she was reassigned due to her feet problems.

Service medical records do not contain any diagnosis of 
chronic disorders for the veteran's lower extremities.  Upon 
enlistment, the veteran's lower extremities were found to be 
clinically normal.  In September 1975, the veteran reported 
to have twisted her right ankle and was treated in service.  
An X-ray obtained the following month showed no 
abnormalities.  Again, the veteran complained of feet pain in 
September 1977 with the right foot more than the left foot.  
Service medical personnel ruled out sesamoiditis of the feet 
as a diagnosis.  In October 1977, metatarsalgia of the right 
foot was noted.  Later, in a June 1978 periodic examination, 
her lower extremities were found to be clinically normal.  
Likewise, the veteran did not report any problems with her 
lower extremities upon separation.  On discharge, in July 
1978, her lower extremities were found to be clinically 
normal.   

Postservice evidence includes VA outpatient treatment records 
between September 2003 and April 2004 and records from a 
private podiatrist, N. Rickoff, D.P.M., between December 2003 
and March 2004.  The medical treatment records document the 
veteran's complaints of and treatments for pain in her feet.  
However, there is no evidence of a current medical diagnosis 
for residuals of a right ankle sprain or a left foot 
disorder.  In April 2004, the veteran was seen at the VA 
Medical Center (VAMC) in Pensacola, Florida for complaints of 
left foot pain due to having twisted her ankle just two days 
prior.  X-rays taken in September and November 2003 showed 
that there were no abnormalities in the veteran's feet.  In 
April 2004, the veteran again complained of bilateral foot 
pain, however, no diagnosis of a chronic disorder was given 
for either of her feet.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitutes a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Based 
on the above evidence, the Board finds that in the absence of 
competent medical evidence of a diagnosed right ankle sprain 
or left foot disorder the veteran's claims must be denied.  

Finally, the appellant and her representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. §  4.1.  The present appeal arises 
from an initial rating decision, which established service 
connection and assigned initial 10 percent disability rating; 
it follows that it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's right foot avulsion fracture is 
rated as noncompensable (0 percent disabling) under 
Diagnostic Code 5299-5284.  See 38 C.F.R. § 4.71(a) (2006).  
Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2006); See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, the veteran's service-connected 
right foot avulsion fracture is rated by analogy under 
Diagnostic Code 5299-5284.

Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, and a maximum 
30 percent evaluation is assigned for a severe foot injury.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006). With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).

The veteran underwent a VA bones examination in September 
2003 for her increased rating claim.  At the examination, the 
veteran reported that her avulsion fracture of the first PIP 
joint of the right foot has healed and had no complaints.  
Also, she stated that she did not want an increased 
disability rating for that condition.  The examiner then 
concluded that there were no residuals of the old avulsion 
fracture of the dorsal first PIP joint of the right foot.  
Given the above evidence, the Board finds that the veteran's 
symptomatology does not reflect that of a moderate severity 
and more closely approximates a noncompensable disability 
rating.

Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the foot.  The 
preponderance of the evidence is against a compensable 
disability rating for the veteran's service-connected 
avulsion fracture of the first PIP joint of the right foot.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's right foot avulsion fracture has been 
persistently more severe at any time during the period of 
this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right foot avulsion fracture has 
resulted in frequent hospitalizations or caused marked 
interference in her employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed residuals of a 
right ankle sprain and left foot disorder and her increased 
rating claim for right foot avulsion fracture; it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for a left foot disorder is denied.

An initial compensable rating for right foot avulsion 
fracture, dorsal, first PIP, is denied.




REMAND


This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date and a disability rating, if 
service connection is granted for the remaining issue on 
appeal.  

The duty to assist includes providing VA medical examinations 
or medical opinions when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran contends that her metatarsalgia of the 
right foot is linked to military service.  The Board notes 
that if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).

As discussed above, service medical records show that the 
veteran was found to have metatarsalgia of the right foot in 
October 1977.  Further, Dr. Rickoff, in an October 2003 
letter, stated that X-rays have revealed a declination of the 
veteran's metatarsal parabolo.  He also recommended treatment 
with steroid injections into the metatarsophalangeal 
articulations.  On remand, the veteran should be scheduled 
for a podiatry examination to ascertain the etiology, nature, 
and extent of her right foot metatarsalgia, in particular 
whether it was incurred in or aggravated by active service 
and whether there is continuity of symptoms since active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the remaining issue 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating, if service connection 
is granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be scheduled for a 
podiatry examination, by an appropriate 
specialist, to ascertain the nature, 
extent, and etiology of her right foot 
metatarsalgia.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays.  
The examination report should include a 
detailed account of all pathology found 
to be present.  
After all relevant evidence in the claims 
file is reviewed, the examiner should 
offer an opinion as to whether the 
veteran has metatarsalgia of the right 
foot and, if so, whether such disorder is 
at least as likely as not (50 percent or 
more probability) was incurred during, 
aggravated by active military service, or 
there is a showing of continuity of 
symptoms after service.  If the etiology 
of the diagnosed disorder is attributed 
to multiple factors/events, the examiners 
should specify which symptom/diagnosis is 
related to which factors/events.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reasons why.

3.  After completion of the above, AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


